                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKLIN EDWARD SEEGERS,                  :   CIVIL NO. 1:18-CV-1343
                                          :
             Petitioner                   :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
WARDEN, USP ALLENWOOD,                    :
                                          :
             Respondent                   :

                                 MEMORANDUM

      Presently pending before the court is a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. 1), filed by petitioner Franklin Seegers

(“Seegers”), an inmate confined at the United States Penitentiary, Allenwood,

Pennsylvania (“USP-Allenwood”). Seegers contends that his due process rights

were violated in the context of a disciplinary hearing held at the Federal

Correctional Institution in Cumberland, Maryland (“FCI-Cumberland”). For the

reasons set forth below, the court will deny the habeas petition.

I.    Background

      Seegers is serving a 720-month sentence for drug trafficking, conspiracy to

commit murder, and firearms offenses. (Doc. 8-1, at 3, Declaration of Michael S.

Romano, Attorney Advisor for the Federal Bureau of Prisons (“Romano Decl.”), ¶ 2;

Doc. 8-1, at 7-13, Public Information Inmate Data).

      In the instant petition, Seegers challenges disciplinary proceedings that were

held at FCI-Cumberland in which he was found guilty of violating code 111A,

attempted introduction of narcotics into the institution. (Doc. 1). Seegers contends
that he did not receive the incident report within twenty-four hours of the incident

and the charges should have been dismissed because the case was not referred to

the Federal Bureau of Investigations (“FBI”) within twenty-four hours. (Doc. 1, at

3; Doc. 1-1, at 13-14). Seegers also claims that he was falsely accused and that the

Discipline Hearing Officer (“DHO”) was not impartial based on her alleged

affiliation with a labor union for correctional workers. (Doc. 1-1, at 4, 8-12). Seegers

asserts that there was insufficient evidence to demonstrate his involvement in a

conspiracy to bring drugs into FCI-Cumberland, and that the drugs were not

positively identified as suboxone by a qualified pharmacologist. (Id.) For relief,

Seegers requests that the court vacate the incident report and sanctions imposed

against him. (Doc. 1, at 4).

II.   Discussion

      On July 11, 2017, a staff member at FCI-Cumberland issued incident report

3008398. (Romano Decl. ¶ 3; Doc. 8-1, at 13, Incident Report, §§ 1-11). The incident

report was initially suspended pending a referral to the FBI for criminal

prosecution. (Romano Decl. ¶ 3). On July 28, 2017, incident report 3008398 was

served on Seegers charging him with attempted introduction of narcotics into the

institution, telephone abuse to further criminal activity, and conduct which disrupts

the orderly running of the institution by using the mail to further illegal activity.

(Doc. 8-1, at 15-22, Incident Report). The incident is described as follows:

      On July 11, 2017, at approximately 8:00 AM SIS staff concluded an
      investigation into the attempted introduction of narcotics orchestrated
      by inmates Seegers, Franklin #40510-133 and Wright, Gregory #03577-
      007 along with outside persons associated with the aforementioned
      inmates.
                                            2
      ...

      Based upon [several email and telephone] communications it was
      determined that inmate Seegers was going to be receiving 10 suboxone
      strips in his incoming mail. Throughout the conversations with
      outside persons both inmates Seegers and Wright use words
      referencing legal terms when in reality they are speaking about the
      suboxone strips. It is clear that inmate Wright sets the drug deal up
      with his outside person named “Hank” and who clearly supplies the 10
      suboxone strips which is delivered to the outside person of inmate
      Seegers (Desmond). It should be noted that inmate Wright gives
      “Hank” the phone number of “Desmond” and tells him to get a hold of
      him. Inmate Seegers gives Desmond the phone of Hank and tells him
      to get a hold of him. This clearly shows that both inmates want their
      outside persons (Hank and Desmond) to meet up to exchange
      narcotics. Several emails were sent to Mail Room staff to be on the
      lookout for incoming mail addressed to inmate Seegers from the
      Washington, D.C. area and to forward them to SIS staff. Th[r]ough the
      inmate communications between Desmond and inmate Seegers,
      inmate Seegers is continually asking when the mail was sent out and
      when it should arrive here. Desmond states the letters were mailed
      Friday (June 30, 2017). In a phone call between Desmond and inmate
      Seegers on July 6, 2017, Desmond tells him he should receive that
      today or Friday (July 7, 2017). On July 10, 2017, at approximately 10:30
      AM, Mail Room staff informed they received two incoming parcels
      addressed to inmate Seegers. At this time I proceeded to the Mail
      Room where I searched two envelopes addressed to inmate Seegers,
      Franklin #40510-133, which had a return address of Kion Jones 4300
      12th St. SE Washington, D.C. 20032. The search of the two parcels
      revealed ten orange in color, buprenorphine (suboxone) strips with N8
      written on them, which were concealed within the seam of the two
      envelopes. The orange in color strips were positively identified as
      buprenorphine (suboxone) by Health Services Staff. Based upon
      inmate communications with outside persons regarding the
      introduction of narcotics stating the exact amount of suboxone strips
      that were to be delivered through the mail to inmate Seegers, the same
      amount of suboxone strips recovered by SIS staff, and the narcotics
      being concealed in only a place the recipient would know where to
      look, it is concluded by this investigator that inmates Seegers and
      Wright colluded with outside persons to have narcotics introduced
      through the mail at FCI Cumberland.

(Doc. 8-1, at 15, 20-21, Incident Report).


                                             3
       The incident report was heard by the Unit Discipline Committee (“UDC”) on

three occasions because the DHO ordered the incident report to be rewritten to

clarify dates, and the UDC required the Warden’s approval for an extension of time

to conduct its hearing. (Romano Decl. ¶ 3). On August 3, 2017, Seegers appeared

before the UDC for a hearing. (Doc. 8-1, at 21, §§ 17-21). At the hearing, Seegers

stated, “I didn’t plot to do anything and the staff messed up.” (Id. at § 17). The

UDC referred the incident report to the DHO with a recommendation that

sanctions be imposed. (Id. at §§ 18-20).

       On August 3, 2017, and August 9, 2017, a staff member informed Seegers of

his rights at the DHO hearing and provided him with a copy of the “Inmate Rights

at Discipline Hearing” form. (Doc. 8-1, at 28, Inmate Rights at Discipline Hearing).

Seegers was also provided with a “Notice of Discipline Hearing before the

Discipline Hearing Officer (DHO)” form. (Doc. 8-1, at 26, Notice of Discipline

Hearing before the Discipline Hearing Officer (DHO)). Seegers signed both forms,

requested representation by a staff member, and elected to call witnesses on his

behalf. (Doc. 8-1, at 26-28).

       On August 18, 2017, a DHO hearing was conducted. (Doc. 8-1, at 31). During

the August 18, 2017 hearing, the DHO confirmed that Seegers received advanced

written notice of the charges, that he had been advised of his rights before the DHO,

and that Seegers requested representation by a staff member and elected to call

witnesses. (Id.) The DHO again advised Seegers of his rights, Seegers indicated




                                           4
that he understood them, and that he was ready to proceed with the hearing. (Id.)

Regarding the charges, Seegers testified as follows:

       Inmate Wright came to me and asked if I was going back to court. His
       aunt testified against me and she was going to write a affidavit
       indicating this. I have been pressing him for a book of stamps I let him
       have. So I told him that when my cousin picks up the affidavit to just
       give him my ten dollars. I sell Feen pictures and my cousin gets them
       off the internet for twenty-five cents and I sell them for a dollar. He is
       really religious and wont call them Feen pictures so he call them
       whatshername. Hank is a jailhouse lawyer I said I wanted to see it first
       because I think he is hustling my cousin out of four hundred dollars.

(Doc. 8-1, at 31, § III(B)) (sic).

       Seegers called two witnesses to testify on his behalf. A nurse testified that

she did not identify the confiscated substance, but completed a medical assessment

for the investigation. (Doc. 8-1, at 32, § III(C)(2)). A fellow inmate was called as a

witness and stated: “I heard he got locked up for dealings with the mail. There are

a lot of guys that send stuff in[to] other people and get them caught. They have

been sending in all types of things like drugs.” (Id.) The DHO found that neither

witness assisted Seegers’ defense because they lacked first-hand knowledge of the

specific incident. (Doc. 8-1, at 40, § V).

       In addition to the incident report and investigation, the DHO considered

documentary evidence including two staff memoranda, a photo sheet, staff

communication, and the FBI referral. (Doc. 8-1, at 32, § III(D)). The DHO explained

that in order to find Seegers’ denial of the offense to be credible,

       The DHO would have to believe that out of approximately 1400
       inmates housed at FCI Cumberland, that an anonymous citizen
       arbitrarily selected [Seegers] to receive a two parcel envelopes [sic]
       containing a total of 10 strips of a narcotic. After this anonymous
       selection, the sender would have to hope that [Seegers] would discover
                                             5
       the hidden narcotics inside the greeting card and know what there
       [sic] intended use was for. If all that happened, [Seegers] would be left
       with receiving narcotics through the mail, not knowing from whom or
       why. The DHO finds this scenario to be preposterous.

(Doc. 8-1, at 41).

       After consideration of the evidence, the DHO found that Seegers committed

the code 111A offense of attempted introduction of narcotics into the institution

based on: (1) the written report by a lieutenant; (2) a staff memorandum that

identified the orange strips as suboxone; (3) photographs illustrating the postage

mark of July 7, 2017, the address on the envelope, the area of concealment within

the envelope, and the orange transparent strip concealed within the seam of the

envelope; and, (4) an email dated July 3, 2017 notifying staff of the suspicion of

drugs entering the institution through the mail, specifically coming from the

Maryland/Washington, D.C., area to contain ten suboxone strips addressed to

Seegers. (Doc. 8-1, at 39-41, § V). As such, the DHO sanctioned Seegers with forty-

one (41) days loss of good conduct time, fifteen (15) days disciplinary segregation,

and loss of email and visiting privileges for one (1) year. (Doc. 8-1, at 41, § VI). At

the conclusion of the hearing, the DHO advised Seegers of his appeal rights. (Id. at

42, § VIII).

       Seegers’ sanctions included the loss of good conduct time, therefore he has

identified a liberty interest in this matter. Liberty interests protected by the Fifth

Amendment may arise either from the Due Process Clause itself or from statutory

law. Torres v. Fauver, 292 F.3d 141 (3d Cir. 2002). It is well-settled that “prison

disciplinary proceedings are not part of a criminal prosecution and the full panoply


                                            6
of rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell,

418 U.S. 539, 556 (1974). Nevertheless, the Supreme Court found that there can be a

liberty interest at stake in disciplinary proceedings in which an inmate loses good

conduct time. Id.

      In Wolff, the Supreme Court set forth the following minimum procedural due

process rights to be afforded to a prisoner accused of misconduct in prison which

may result in the loss of good time credit: (1) the right to appear before an impartial

decision-making body; (2) twenty-four hour advance written notice of the

disciplinary charges; (3) an opportunity to call witnesses and present documentary

evidence in his defense when it is consistent with institutional safety and

correctional goals; (4) assistance from an inmate representative if the charged

inmate is illiterate or complex issues are involved; and (5) a written decision by the

fact finder of the evidence relied upon and the rationale behind the disciplinary

action. Wolff, 418 U.S. at 563-67. The Supreme Court has held that the standard of

review with regard to the sufficiency of the evidence is whether there is “any

evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985); see also

Griffin v. Spratt, 969 F.2d 16, 19 (3d Cir. 1992). If there is “some evidence” to

support the decision of the hearing examiner, the court must reject any evidentiary

challenges by the plaintiff. Hill, 472 U.S. at 457.

      The Bureau of Prisons’ inmate disciplinary procedures are codified at 28

C.F.R. § 541, et seq., and entitled: Inmate Discipline and Special Housing Units.

These procedures are intended to meet or exceed the due process requirements
                                            7
prescribed by the Supreme Court. See Von Kahl v. Brennan, 855 F. Supp. 1413,

1418 (M.D. Pa. 1994). Pursuant to these regulations, staff shall prepare an incident

report when there is reasonable belief that a violation of BOP regulations has been

committed by an inmate and the staff considers informal resolution of the incident

inappropriate or unsuccessful. 28 C.F.R. § 541.5. The incident is then referred to

the UDC for an initial hearing pursuant to § 541.7. The UDC “will ordinarily review

the incident report within five work days after it is issued, not counting the day it

was issued, weekends, and holidays.” 28 C.F.R. § 541.7(c). This period may be

extended if the incident is being investigated for possible criminal prosecution. 28

C.F.R. § 541.4(c). If the UDC finds that a prisoner has committed a prohibited act, it

may impose minor sanctions. 28 C.F.R. § 541.7(f). If the alleged violation is serious

and warrants consideration for more than minor sanctions, or involves a prohibited

act listed in the greatest severity category, the UDC must refer the matter to a

disciplinary hearing officer for a hearing. 28 C.F.R. § 541.7(a), (g). The inmate will

receive written notice of the charge(s) against him at least twenty-four hours before

the DHO’s hearing, however the inmate may waive this requirement. 28 C.F.R. §

541.8(c). The inmate is entitled to have a staff representative, appear at the hearing,

make a statement, present documentary evidence, and present witnesses. 28 C.F.R.

§§ 541.8(d), (e), (f). Following the hearing, the inmate will receive a written copy of

the DHO’s decision. 28 C.F.R. § 541.8(h).

      In the matter sub judice, it is clear that Seegers was afforded all of the

required procedural rights set forth in Wolff. He received the incident report on

July 28, 2017. He appeared before the UDC, where he provided a statement. He
                                            8
was properly informed of his rights before the DHO hearing, as well as given the

opportunity to make his own statement, present documentary evidence, have a staff

representative, and to present witnesses on his behalf. At the conclusion of the

hearing, Seegers received a written decision setting forth the evidence relied upon

by the DHO and the rationale behind the decision. Seegers was also notified of his

right to appeal.

      Since Seegers was afforded all of his procedural rights, the only remaining

issue is whether there was “some evidence” to support the decision by the DHO.

The record clearly reveals the existence of evidence to allow the DHO to conclude

that Seegers was guilty of the charge. The DHO determined that the greater weight

of the evidence supported the finding that Seegers violated code 111A. In reaching

her decision, the DHO considered memoranda from several staff members, the

reporting officer’s incident report, photographs, the address on the envelope, the

area of concealment within the envelope, the orange transparent strip concealed

within the seam of the envelope, the email notifying staff of the suspicion of drugs

entering the institution through the mail, and the statements of witnesses. Based

upon this evidence as relied upon by the DHO, the court finds that Seegers’ due

process rights were not violated by the determination of the DHO.

       Finally, the court finds that all sanctions imposed by the DHO were within

the limits of 28 C.F.R. § 541, et seq. Seegers was found guilty of a 100-level, greatest

severity prohibited act. Pursuant to 28 C.F.R. § 541.3, the following are the

sanctions available for 100-level prohibited acts:



                                            9
      A.     Recommend parole date rescission or retardation.
      B.     Forfeit and/or withhold earned statutory good time or non-
             vested good conduct time (up to 100%) and/or terminate or
             disallow extra good time (an extra good time or good conduct
             time sanction may not be suspended).
      B.1.   Disallow ordinarily between 50% and 75% (27-41 days) of good
             conduct time credit available for year (a good conduct time
             sanction may not be suspended).
      C.     Disciplinary segregation (up to 12 months).
      D.     Make monetary restitution.
      E.     Monetary fine.
      F.     Loss of privileges (e.g., visiting, telephone, commissary, movies,
             recreation).
      G.     Change housing (quarters).
      H.     Remove from program and/or group activity.
      I.     Loss of job.
      J.     Impound inmate’s personal property.
      K.     Confiscate contraband.
      L.     Restrict to quarters.
      M.     Extra duty.

28 C.F.R. § 541.3 (Table 1).

      Thus, the sanctions imposed by the DHO in this instance were consistent

with the severity level of the prohibited acts and within the maximum available to

the DHO. Accordingly, the petition will be denied as to incident report number

3008398.




                                          10
III.   Conclusion

       Based on the foregoing, the court will deny the petition for writ of habeas

corpus. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:       June 6, 2019
